Citation Nr: 1040155	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  10-07 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1979 to February 
1982.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a March 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, 
which found that the Veteran was not entitled to service 
connection for PTSD.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a hearing at the RO in August 2010.  A transcript of the 
hearing is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for PTSD.  A review of the 
file shows that he has been diagnosed with PTSD.

At the Travel Board hearing of August 2010, the appellant 
testified as to one of his stressors.  He testified that while 
stationed at Fort Bragg during the spring of 1981, he witnessed a 
soldier from the Company B 2nd Battalion, 325th Infantry who was 
training with his company at the time, was killed during a 
training exercise when he was shot by two M-60 bullets.  In a 
September 2008 statement, the appellant stated that in May 1980 
he had seen a fellow soldier be killed during a training exercise 
at Ft. Bragg.  The Board recognizes that the RO has made attempts 
to corroborate the reported stressors.  Indeed, a formal finding 
of unavailability of information required to verify stressors was 
submitted by the RO in December 2008.  In the Statement of the 
Case of November 2010, the RO found that the stressors could not 
be verified as the appellant did not provide a name of the 
soldier who dies.  However, the Board is of the opinion that the 
appellant has submitted enough information that the RO can make 
an attempt to corroborate whether the incident described 
occurred.  He has provided a time frame, a unit, and a detailed 
description of the event.  Accordingly, on remand, the RO should 
attempt to corroborate the reported stressor.

Moreover, as the appellant testified he is seen at the VA for his 
PTSD three times a month, on remand the RO should obtain all 
available outstanding VA treatment records for PTSD since May 
2010, the most recent records on file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO should prepare a summary of the 
appellant's claimed stressor involving a 
fellow soldier from the Company B 2nd 
Battalion, 325th Infantry being killed 
during a training exercise in Ft. Bragg 
during the spring of (March through June) 
1981.  The summary should note that while 
the appellant was attached to the Company 
B 1st Battalion, 325th Infantry at the 
time of the incident, he reported the 
soldier killed was from the Company B 2nd 
Battalion, 325th Infantry.  The summary 
and any associated documents should be 
sent to U.S. Army and Joint Services 
Records Research Center (JSRRC).  JSRRC 
should be requested to provide any 
information, including unit records, that 
might corroborate the appellant's alleged 
in-service stressors.

2.  The RO should obtain all VA treatment 
records for PTSD form May 20910 through 
the present and associate them with the 
claim file.  

3.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter all 
unresolved issues should be returned to 
the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
E. I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



